      Case 7:20-cv-05341-NSR-PED Document 32 Filed 04/12/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                            4/12/2021
 DAWN M. ARRAIZ,

                                       Plaintiff,                    JUDGMENT

                            v.                          Civil Action No.: 7:20-cv-05341 (NSR-
                                                                         PED)
 DYNAMITE YOUTH CENTER FOUNDATION,
 INC., and DYNAMIC YOUTH COMMUNITY,
 INC.,

                                       Defendants.


          WHEREAS, plaintiff Dawn Arraiz commenced this action by filing a complaint on

or about July 11, 2020, alleging she is entitled to unpaid wages from defendant;

          WHEREAS, defendants have denied any and all liability arising out of plaintiff’s

allegations;

          WHEREAS, on March 29, 2021, defendants served plaintiff with an Offer of

Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure (FRCP);

          WHEREAS, on March 29, 2021, plaintiff accepted the Offer of Judgment, it is

hereby:

          ORDERED, ADJUDGED, AND DECREED, that plaintiff takes judgment against

defendants for the total sum of $85,000 in full satisfaction of all claims against the

defendants herein; said $85,000 offer being inclusive of all costs, disbursements, and

attorneys’ fees in plaintiff’s favor. The Judgment is made against for the purposes specified

in Rule 68 of the FRCP and is not to be construed as an admission of liability by defendants.

 Dated: April 12, 2021
        White Plains, New York




                                                    1
